
	
		II
		111th CONGRESS
		1st Session
		S. 1992
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain inflatable air
		  mattresses.
	
	
		1.Certain inflatable air
			 mattresses
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Portable inflatable air mattresses of vinyl, king size, the
						foregoing with electric pump and not designed for use with a headboard or bed
						frame (provided for in subheading 3926.90.75)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
